     Case 2:17-cv-07563-CJB-JCW Document 82 Filed 08/19/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


 MICHAEL ZUMMER                                       CIVIL ACTION

 VERSUS                                               NO: 17-7563

 JEFFREY SALLET, ET AL.                               SECTION: “J”(2)


                                    ORDER

      Considering the Joint Motion to Extend Scheduling Order Deadlines (Rec.

Doc. 81),

      IT IS HEREBY ORDERED that the Joint motion is GRANTED. The

deadlines in the March 1, 2019 Scheduling Order are hereby CONTINUED for an

additional 90 days.

       New Orleans, Louisiana, this 19th day of August, 2019.




                                                 CARL J. BARBIER
                                                 UNITED STATES DISTRICT JUDGE
